IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-521-CV



STEPHEN S. DURISH, RECEIVER FOR LLOYDS, TEXAS, IMPAIRED COMPANY,

	APPELLANT

vs.



LOLEAT V. HARMON,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 471,941, HONORABLE JAMES R. MEYERS, JUDGE

 



PER CURIAM

	Appellant Stephen S. Durish, Receiver for Lloyds, Texas, Impaired Company
("Durish") seeks to appeal from a summary judgment rendered by the district court of Travis
County in favor of appellee Loleat V. Harmon.  We will dismiss the appeal for want of
prosecution.
	The district court rendered judgment on August 8, 1991.  Because Durish timely
filed a motion for new trial and motion for reformation of judgment, the record was due to be
filed in this Court no later than December 6, 1991.  Tex. R. App. P. Ann. 54(a) (Pamph. 1992). 
The transcript was filed timely on November 26, 1991.
	Durish filed a timely motion for extension of time to file the statement of facts on
December 20, 1991.  Tex. R. App. P. Ann. 54(c) (Pamph. 1992).  This Court granted the motion
and extended the time within which to file the statement of facts until January 19, 1992.  To date,
Durish has not filed a statement of facts in this cause.
	Because Durish did not file a statement of facts, his brief was due to be filed
"within thirty days after the filing of the transcript," that is, on or before December 27, 1991. 
Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  Durish has filed neither a brief nor a motion for
extension of time showing a reasonable explanation for the omission and for the need for
additional time.  See Tex. R. App. P. Ann. 74(l)(1),(n) (Pamph. 1992).  Pursuant to Rule 74(l)(1),
this Court may dismiss the appeal for want of prosecution.  See also Rule 54(a) (appellate court
may dismiss appeal for failure to file statement of facts).
	The appeal is dismissed for want of prosecution.

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:  March 4, 1992
[Do Not Publish]